internal_revenue_service date number release date cc el gl br1 gl-805204-99 uilc memorandum for rocky mountain district_counsel from chief branch general litigation cc el gl br1 alan c levine subject revocation of releases of self-releasing notices of federal_tax_lien this responds to your request for advice dated date this document is not to be cited as precedent issues whether the release of a federal_tax_lien pursuant to sec_6325 extinguishes the underlying tax_liability under what circumstances can a certificate_of_release_of_lien be revoked and the lien reinstated conclusions the release of lien extinguishes the federal_tax_lien but does not in and of itself extinguish the underlying tax_liability a certificate_of_release_of_lien may be revoked when issued erroneously or improvidently the self-releasing lien is a long-utilized device and the automatic release provision has been treated by the internal_revenue_service and recognized by the courts as the equivalent of the issuance of a certificate of release accordingly the automatic release of a self-releasing lien has the same conclusive effect described in sec_6325 the automatic release may also therefore be deemed to be issued erroneously or improvidently under circumstances further described below and may be reinstated under those circumstances pursuant to sec_6325 law and analysis gl-805204-99 sec_6321 provides that i f any person liable to pay any_tax neglects or refuses to pay the same after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the federal_tax_lien arises upon the date of assessment and continues until the liability for the amount so assessed is satisfied or becomes unenforceable by reason of lapse of time sec_6322 sec_6325 provides that the secretary shall issue a certificate of release of any lien when the liability for the amount assessed is fully satisfied or legally unenforceable or when a bond is accepted conditioned upon payment of the amount assessed sec_6325 is therefore the counterpart to section 6322-when the duration of the lien has run that lien must be released sec_6325 further provides that where a certificate of release is issued pursuant to this section and is filed in the same office as the notice_of_federal_tax_lien to which it relates such certificate is conclusive that the lien referred to in such certificate is extinguished thus third parties may rely upon a filed certificate of release as evidence that a particular lien no longer exists sec_6325 additionally provides that where a certificate of release is issued erroneously or improvidently the secretary may revoke such certificate and reinstate the lien the reinstated lien shall have the same force and effect as of such date as a lien imposed by sec_6321 sec_6325 the filing of a notice of revocation does not reinstate the lien retroactively rather the priority of the lien dates from that filing see sec_301_6325-1 sec_301_6325-1 example see also 793_fsupp_994 d col the internal_revenue_service the service generally uses a self-releasing lien to effectuate a certificate of release all federal_tax_lien notices filed after date are self-releasing in addition to serving the function of protecting the government’s priority against other creditors of the taxpayer a self-releasing lien serves as a certificate of release after the expiration of the statutory period for collection the form used by the service to file a notice_of_federal_tax_lien provides that unless notice of lien is refiled by the date specified this notice shall on the day following such date operate as a certificate of release as defined in sec_6325 courts have recognized the authority of the service to utilize the self-releasing lien as an effective certificate of release see 114_f3d_99 7th cir reh’g denied u s app lexis 7th cir 59_f3d_1571 ndollar_figure 11th cir 205_br_668 bankr d mass gl-805204-99 effect of release of lien upon underlying liability it has always been the position of this office that the effect of a certificate of release whether by self-releasing lien or otherwise is to extinguish the tax_lien itself and not merely to rescind the notice of tax_lien we have not previously addressed the issue of the effect of a certificate of release upon the underlying tax_liability the distinction may be illustrated in the following hypothetical a self-releasing lien is filed which states that it will operate as a certificate of release if notice of lien is not refiled by the date of the running of the 10-year statutory collection_period an event occurs such as the taxpayer’s bankruptcy which tolls the 10-year period the service fails to refile however a new notice of lien which reflects the new date for expiration of the collection_period and the lien self-releases on the original date provided accordingly the notice on file operates as a certificate of release which may be relied upon by third parties as conclusive evidence that the lien has been extinguished however the collection_period remains open and the tax_liability has not been satisfied we conclude that the release of the lien in and of itself does not extinguish the taxpayer’s personal liability for the tax we have found no authority for the position that the release of a lien has any impact on the liability to the contrary there is specific authority for the position that a certificate of release while conclusive that the lien is extinguished does not conclusively establish that the underlying tax_liability is not owed or has been paid see urwyler v united_states ustc big_number at big_number e d cal 23_tc_565 aff’d 231_f2d_8 5th cir 50_f2d_887 1st cir cert_denied 284_us_673 see also in re 104_f3d_1198 10th cir distinguishing the liability for tax from the assessment revrul_85_67 1985_1_cb_364 same in re 181_br_358 bankr s d ill distinguishes determination of the tax_liability and collection of the tax as two distinct steps in the taxation process the argument that the release of a lien extinguishes the tax_liability is also inconsistent with other aspects of sec_6325 sec_6325 provides that in addition to when the liability is satisfied or unenforceable the service is authorized to release the lien upon acceptance of a bond clearly in this scenario the lien may be released but the liability remains until paid or unenforceable it would be incongruous to assert that a release of lien under sec_6325 extinguishes the underlying liability but a release of lien under sec_6325 does not in addition f provides the service with the authority to revoke a certificate of release and reinstate the lien in certain circumstances by mailing and filing notice of the revocation conceptually the gl-805204-99 argument that the liability is extinguished upon issuance of a certificate of release seems inconsistent with our authority to make such a revocation without having to reassess the liability see also william d elliot federal tax collection liens and levies pincite prentice hall citing sec_301_6325-1 for the statement that w hen a lien is released however the underlying tax_liability is not extinguished until the tax has been paid in full or the statutory period for collection of the tax expires accordingly we conclude that the release of a lien does not necessarily establish that the tax_liability has been extinguished the fact that the service uses self-releasing liens inherently means that in certain cases liens will be extinguished prematurely under the facts of the hypothetical for example the self-releasing lien operates as a certificate of release and conclusively extinguishes the lien but because the tax_liability has not been satisfied and has not become unenforceable by lapse of time the tax_liability is not extinguished we next address whether the prematurely extinguished lien can be reinstated revocation of certificate of release as previously discussed the service has utilized the self-releasing lien since and courts have recognized the validity of this device to operate as a certificate of release in other words the operation of the self-release mechanism equates with the issuance of a certificate of release for purposes of sec_6325 see eg municipal trust and savings bank v united_states supra accordingly the operation of the self-release mechanism is conclusive that the underlying lien is extinguished pursuant to sec_6325 also as previously discussed the statutory authority to revoke a certificate of release is found in sec_6325 sec_6325 authorizes the service to revoke a certificate of release and reinstate the lien where the certificate of release was issued erroneously or improvidently we recognize that in one sense a self-releasing lien which self-releases under facts such as those described in the hypothetical was not issued erroneously or improvidently because the mechanism for automatic release was issued simultaneously with the filing of the notice of lien this interpretation is inconsistent with the position previously described however that the self-release of a lien itself operates as the issuance of a certificate of release for purposes of sec_6325 and is conclusive that the underlying lien is extinguished it would be inconsistent to assert that the self-release of a lien operates as the issuance of a certificate of release for purposes of determining the conclusive effect of such certificate under sec_6325 but does not constitute the issuance of a certificate of release for purposes of revocation of such certificate under sec_6325 the question remains whether the issuance of the certificate of release pursuant to a gl-805204-99 self-release can be considered erroneous or improvident more specifically under the facts of the hypothetical may the service’s acts of negligent omission in failing to timely refile the notice of the lien with the correct extended collection_period date be considered the erroneous or improvident issuance of a certificate of release we consider the terms erroneously or improvidently to cover the universe of possible errors both of omission and commission a wrongful release of a self-releasing lien does not occur simply because time elapses it is the result of some failure to act properly and timely the third college edition of webster’s new world dictionary defines improvident as failing to provide for the future the failure to act properly and timely to refile a lien so as to preserve the future efficacy of the lien is thus erroneous and improvident there is little guidance from the courts on what constitutes the sort of error or improvidence permitting the government to revoke a release under sec_6325 however courts have generally not focused upon whether a premature filing of a certificate of release is erroneous or improvident but have just looked at whether or not the lien should have been released see 839_fsupp_1321 n c d ill aff’d without discussion of this p49_f3d_340 7th cir release of lien for liability already paid in erroneous refund case was not erroneous because the service had to sue to collect such refund rather than treat the originally assessed liability as unpaid united_states v peterson u s t c big_number w d wash lien erroneously released where the service determined that taxes were discharged in bankruptcy without considering whether the taxes were still collectible from certain assets 793_fsupp_994 d colo court acknowledged that lien was released prematurely and that such release could be revoked without discussing whether such release was erroneous or improvident it has always been the business practice of the service to file a notice of revocation in the case of a self-releasing lien which prematurely releases under facts such as those in the hypothetical see irm revocation of certificates cch this practice has been expressly approved by this office in addition the ability of the service to revoke self-releasing liens has been recognized by the courts see municipal trust and savings bank v united_states supra pincite in re cole supra pincite gl-805204-99 the self-releasing lien program has long been recognized as valuable and cost- effective for the service the effectiveness of self-releasing liens would be undermined if the premature release of those liens could never be revoked we would not reverse the long-standing business practice of the service endorsed by this office that self- releasing liens that release prematurely may be reinstated by filing notices of revocation to summarize the fact that a certificate of release has been filed does not establish that the underlying tax_liability is extinguished a notice of revocation of the certificate of release can and should be filed whenever the certificate of release was issued erroneously or improvidently a self-releasing lien that self-releases while the collection_period remains open is issued erroneously or improvidently if you have any further questions please call the attorney assigned to this case who may be reached pincite-3610
